USCA4 Appeal: 19-4551      Doc: 1        Filed: 07/30/2019   Pg: 1 of 1


                                                                          FILED: July 30, 2019

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT

                                         ___________________

                                             No. 19-4551
                                    (3:18-cr-00025-NKM-JCH-1)
                                       ___________________

        UNITED STATES OF AMERICA

                       Plaintiff - Appellee

        v.

        BENJAMIN DRAKE DALEY

                       Defendant - Appellant


        This case has been opened on appeal.

        Originating Court                         United States District Court for the
                                                  Western District of Virginia at
                                                  Charlottesville
        Originating Case Number                   3:18-cr-00025-NKM-JCH-1
        Date notice of appeal filed in            07/26/2019
        originating court:
        Appellant(s)                              Benjamin Drake Daley

        Appellate Case Number                     19-4551
        Case Manager                              Cathy Poulsen
                                                  804-916-2704




      Case 3:18-cr-00025-NKM-JCH Document 169 Filed 07/30/19 Page 1 of 1 Pageid#: 1195
